Citation Nr: 0310241	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  02-00 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
educational assistance benefits, paid pursuant to Chapter 35, 
Title 38, United States Code, in the amount of $505.00.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel





INTRODUCTION

The appellant's deceased spouse served on active duty from 
November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision by the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama.


FINDINGS OF FACT

1.  In October 1999, the RO received notice that the 
appellant withdrew from a course during the term, March 26, 
1998 through June 5, 1998, effective May 5, 1998.  During the 
term, the appellant received educational assistance benefits 
for full-time enrollment at 15 quarter hours rather than 
reduced benefits reflecting part-time enrollment at 8 quarter 
hours, which resulted in an overpayment of $505.00.

2.  The appellant was at fault in the creation of the 
overpayment since she knew, or reasonably should have known, 
that she was not entitled to full-time educational assistance 
benefits after she stopped attending a class.  

3.  Recovery of the overpayment would not deprive the 
appellant of basic necessities, nor has it been demonstrated 
that the appellant relinquished a valuable right or incurred 
a legal obligation in reliance on her VA educational 
assistance benefits.

4.  Waiver of recovery of the overpayment, in the amount of 
$505.00 would not defeat the purpose for which the 
educational assistance program was created and would result 
in unjust enrichment to the appellant.  


CONCLUSIONS OF LAW

 Recovery of the overpayment of educational assistance 
benefits in the amount of $505.00, would not be against 
equity and good conscience.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 is not applicable 
to this appeal.  Barger v. Principi, 16 Vet. App. 132 (2002).  

By correspondence dated August 29, 2002, the RO notified the 
appellant that she was scheduled for a travel board hearing 
on September 25, 2002.  According to VA Form 119, the 
appellant contacted the RO on September 19, 2002, and 
indicated that she would not be able to attend the travel 
board hearing.  The appellant was advised that she ought to 
attempt to appear sometime during the week of September 23, 
2002 to September 27, 2002, but she indicated that she was 
under the impression that it would take VA six months or 
greater to schedule her for the hearing.  The appellant 
indicated that she was not prepared at that time.  In 
December 2002, the Board remanded the appeal to the RO to 
cure a procedural defect as the notice of scheduled hearing 
was dated less than 30 days prior to the hearing date in 
violation of the notification requirements provided under 38 
C.F.R. § 19.76.  By correspondence dated February 5, 2003, 
the RO notified the appellant that she was scheduled for a 
travel board hearing on March 3, 2003.  Again, the RO 
furnished notice to the appellant less than 30 days prior to 
the date of the scheduled hearing.  The Board, however, will 
not remand the appeal to the RO to cure the procedural defect 
and order the RO's compliance with the Remand instructions in 
accordance with Stegall v. West, 11 Vet. App. 268 (1998).  
The appellant canceled the first scheduled hearing and failed 
to appear at the second scheduled hearing.  The appellant has 
not made any efforts to appear at the scheduled hearings.  
Thus, the Board finds that a Remand is not warranted under 
the circumstances.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (providing that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (noting that remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

The claims file indicates that a compliance survey revealed 
that the appellant withdrew from a course during the spring 
1998 term, March 26, 1998 through June 5, 1998, effective May 
5, 1998, after the drop/add period, and she received a non-
punitive grade.  No mitigating circumstances were noted.  
During the term, the appellant received educational 
assistance benefits for full-time enrollment at 15 quarter 
hours rather than reduced benefits reflecting part-time 
enrollment at 8 quarter hours, which resulted in an 
overpayment of $505.00.  It is evident from statements the 
appellant made in her August 2000 waiver request, January 
2001 Notice of Disagreement, and December 2001 Substantive 
Appeal, that she does not contest the validity of the debt in 
question.  Rather, her appeal is concerned with the question 
of the equities involved in repaying the debt.  As the Board 
is satisfied that the debt was properly created, the question 
of whether the overpayment of educational assistance benefits 
was properly created need not be examined further.  Schaper 
v. Derwinski, 1 Vet. App. 430 (1991).   

After reviewing the facts and circumstances of this case, the 
Board finds that there is no indication of fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of the overpayment.  This does not mean that 
the appellant may not be found at fault in creation of the 
debt, but merely indicates that the acts that led to the 
creation do not meet the high degree of impropriety as to 
constitute fraud, misrepresentation, or bad faith.  The Board 
notes that the November 2000 Decision on Waiver of 
Indebtedness, rendered by the Committee on Waivers and 
Compromises (Committee), also determined that there was no 
indication of fraud, misrepresentation, or bad faith found in 
the creation of the debt.  The Board agrees with that 
determination based on evidence of record that the appellant 
contends that generally when she dropped a class, she 
reported that fact to the financial aid office which in turn 
informed VA of the change in enrollment status.  In light of 
the appellant's contention, the Board finds that waiver of 
recovery of overpayment is not precluded under the provisions 
set forth in 38 U.S.C.A. § 5302(c), regarding fraud, 
misrepresentation, and bad faith.  38 C.F.R. § 1.965(b).  

Having found no statutory bar to a waiver of the recovery of 
the overpayment, the question remains whether recovery of the 
overpayment would be against equity and good conscience, 
thereby permitting waiver of the overpayment under the 
provisions of 38 U.S.C.A. § 5302(a) and 38 C.F.R. § 1.963(a).

The first element to consider is the fault, if any, of the 
appellant in creation of the debt.  38 C.F.R. § 1.965(a)(1).  
In the instant case, although the Board finds no evidence of 
'willful intent' necessary for fraud, misrepresentation, or 
bad faith, the Board cannot find the veteran without fault in 
creation of the debt.  Regardless of any duty to report a 
change in enrollment status the appellant perceived was 
between the financial aid office of Bishop State Community 
College and VA, the claims file is replete with award notices 
that notified the appellant that it was important that she 
inform VA of any change in enrollment status.   In the 
meantime, the appellant continued to receive benefit checks 
for a period in which she was not attending a full-time class 
schedule.  The Board finds that the appellant reasonably 
should have known that she should not accept education 
benefits when she was no longer attending the course.  The 
Board further finds that the appellant was at fault in 
creating the debt.

The next element for consideration pertains to fault on the 
part of the VA.  38 C.F.R. § 1.956(a)(2).  As noted earlier, 
the RO received notice in October 1999 that the appellant 
temporarily changed her student status from March 26, 1998 
through June 5, 1998, when she withdrew from a class on May 
5, 1998.  Information in the appellant's file reveals that 
the appellant returned to full time status effective June 11, 
1998.   The claims file indicates that the RO notified the 
appellant in May 2000 that her benefits were reduced 
effective the beginning date of the 1998 spring term, 
resulting in the overpayment in the calculated amount of 
$505.00.  The Board finds that VA was not at fault in 
creation of the overpayment in this case given the short 
turnaround period within which the appellant changed from 
full-time to part-time back to full-time status. 

Other elements for consideration include whether repayment of 
the debt would nullify the objective for which the benefits 
were intended, see 38 C.F.R. § 1.965(a)(4), and whether 
failure to make restitution would result in unfair gain to 
the debtor, see 38 C.F.R. § 1.965(a)(5).  In this regard, the 
Board notes that the purpose of educational assistance 
benefits to surviving spouses of veterans is to  assist them 
in preparing to support themselves and their families at a 
standard of living level which the veteran could have 
expected to provide for the veteran's family.  38 U.S.C.A. § 
3500.  In light of that purpose, the Board finds that 
repayment of the debt at issue in this case would not nullify 
the objective behind educational assistance benefits, because 
the appellant has already productively utilized some 
educational assistance benefits as evident by the history of 
awarded educational allowances, and at the time that the 
overpayment was created, she still had some remaining 
entitlement to educational assistance benefits.  
Additionally, the Board finds that failure of the appellant 
to make restitution of the overpayment in this case would 
result in unjust enrichment to the appellant, as she was paid 
a benefit for a course that she did not actually complete or 
receive credit towards her degree.  Moreover, there has been 
no showing that the appellant has changed her position in 
reliance on the additional benefits in question, in that 
there is no evidence that the appellant relinquished a 
valuable right or incurred a legal obligation by relying on 
VA benefits.  38 C.F.R. § 1.965(a)(6).  

As to the element of "undue hardship," the applicable 
regulation provides that consideration be given to whether 
collection of the indebtedness would deprive the appellant of 
basic necessities. 38 C.F.R. § 1.965(a)(3).  The appellant 
contends that she is unable to repay the debt due to the 
amount of her income and her need to purchase a car for 
health reasons.  The appellant's Financial Status Report, 
dated in October 2000, reflects that her total monthly net 
income exceeded her total monthly expenses by $87.00; she 
provided a monthly net income of $1215.00 and total monthly 
expenses of $1128.00.  She also reported total assets 
equaling $1850.00.  In view of this, the Board finds that the 
appellant's monthly income exceeds her monthly expenses for 
basic necessities, and recoupment of the debt would not 
deprive the veteran of the basic necessities of life.  
Moreover, the Board notes that the appellant's expenses 
included payments on a car loan and auto insurance as well as 
other debts.  Generally, debts to the government should be 
repaid or receive the same level of attention as any other 
debt.  In the absence of evidence to the contrary, the Board 
finds that repayment of the debt of $505.00 would not cause 
the appellant undue financial hardship.

After considering all the evidence in this case, along with 
the pertinent laws and regulations, as analyzed above, the 
Board concludes that an overpayment in the amount of $505.00 
was properly created.  The Board further concludes that it is 
reasonable to find the appellant at fault in creation of the 
debt, as she continued to receive benefit checks for a course 
that she was not pursuing.  Finally, the Board concludes that 
it would not be against the principles of equity and good 
conscience, as defined by 38 C.F.R. § 1.965(a) and as 
analyzed above, to recover the overpayment, in the amount of 
$505.00.  Accordingly, entitlement to a waiver of recovery of 
an overpayment of educational assistance benefits, paid 
pursuant to Chapter 35, Title 38, United States Code, in the 
amount of $505.00, is denied.

ORDER

Entitlement to a waiver of recovery of an overpayment of 
educational assistance benefits, paid pursuant to Chapter 35, 
Title 38, United States Code, in the amount of $505.00, is 
denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

